Exhibit 10.3

AGREEMENT effective as of March 5, 2007 between AVNET, INC., a New York
corporation with a principal place of business at 2211 South 47th Street,
Phoenix, Arizona 85034 (“Avnet”) and John Paget, having an office at 8700 S.
Price Road, Tempe, Arizona 85284 (“Paget”).

W I T N E S S E T H

1. Employment, Salary, Benefits:

1.1 Employment. Avnet agrees to employ Paget and Paget agrees to accept
employment upon the terms and conditions hereinafter set forth.

1.2 Term. Paget’s employment shall commence on March 5, 2007 and shall continue
until terminated. Paget’s employment may be terminated as provided in 2.1 or 2.2
below. Alternatively, it may be terminated by either party at any time without
cause provided, however, that the party desiring to terminate the employment
without cause gives written notice thereof to the other not less than one
(1) year prior to the date of actual termination of employment. By way of
example, if either Avnet or Paget should desire to terminate the employment on
June 15, 2011, then such notice would have to be given not later than June 15,
2010.

1.3 Duties. Paget is hereby engaged in an executive capacity and shall perform
such duties for Avnet, or Avnet’s subsidiaries, divisions and operating units as
may be assigned to him from time to time by the Chief Executive Officer or the
Chief Operating Officer of Avnet. Paget is currently engaged as President of
Avnet Technology Solutions. If Paget is elected an officer or a director of
Avnet or any subsidiary or division thereof, he shall serve as such without
additional compensation and may be removed as such officer at any time.

1.4 Compensation. For all services to be rendered by Paget and for all covenants
undertaken by him pursuant to the Agreement, Avnet shall pay and Paget shall
accept such compensation (including base salary and incentive compensation) as
shall be agreed upon from time to time between Avnet and Paget. In the event the
parties fail to agree upon compensation for any fiscal year, then Paget’s
compensation for any such fiscal year (base salary and incentive compensation)
shall be equal to the cash compensation earned by Paget during the preceding
fiscal year. In the event Paget’s employment hereunder is terminated by the one
(1) year notice provided for in Section 1.2 above and Avnet and Paget fail to
agree upon compensation during a portion of the one (1) year notice period prior
to termination, then Paget’s compensation (base salary and incentive
compensation) during such portion of the notice period shall be prorated based
on the average cash compensation earned by Paget during the four completed
fiscal quarters preceding the date on which notice is given. Upon any such
termination Paget shall not be entitled to severance payments under any Avnet
severance plan. Notwithstanding anything to the contrary, in the event Paget’s
employment is terminated pursuant to 2.1 or 2.2 below, then the one-year notice
provided in 1.2 above shall not be applicable and Paget shall not be entitled to
any severance pay benefit.

1.5 Other Compensation on Termination. Upon termination of employment, Paget
shall be entitled to receive only such compensation as had accrued and was
unpaid to the effective date of termination. If the termination occurs other
than at the end of a fiscal year of Avnet, the compensation payable to Paget
(including base salary and incentive compensation) shall bear the same ratio to
a full fiscal year’s remuneration as the number of days for which Paget shall be
entitled to remuneration bears to 365 days.

1.6 Additional Benefits. In addition to the compensation described in Subsection
1.4, Paget shall be entitled to vacation, insurance, retirement and other
benefits (except for severance pay benefit which the one-year termination notice
described above is intended to replace) as are afforded to personnel of Avnet’s
United States based Technology Solutions group operating units generally and
which are in effect from time to time. It is understood that Avnet does not by
reason of this Agreement obligate itself to provide any such benefits to such
personnel.

2. Early Termination.

2.1 Death or Disability. Paget’s employment hereunder shall terminate on the
date of Paget’s death or upon Paget suffering mental or physical injury, illness
or incapacity that renders him unable to perform his customary duties hereunder
on a full-time basis for a period of 365 substantially consecutive days, on the
365th such day. The opinion of a medical doctor licensed to practice in the
State of Arizona (or such other state wherein Paget then resides) and having
Board certification in his or her field of specialization or the receipt of or
entitlement of Paget to disability benefits under any policy of insurance
provided or made available by Avnet or under federal Social Security laws, shall
be conclusive evidence of such disability.

2.2 Cause. Paget’s employment hereunder may also be terminated by Avnet at any
time without notice for cause, including, but not limited to, Paget’s gross
misconduct, breach of any material term of this Agreement, willful breach,
habitual neglect or wanton disregard of his duties, or conviction of any
criminal act.

3. Competitive Employment:

3.1 Full time. Paget shall devote his full time, best efforts, attention and
energies to the business and affairs of Avnet and shall not, during the term of
his employment, be engaged in any other activity which, in the sole judgment of
Avnet, will interfere with the performance of his duties hereunder.

3.2 Non-Competition. While employed by Avnet or any subsidiary, division or
operating unit of Avnet, Paget shall not, without the written consent of the
Chief Executive Officer of Avnet, directly or indirectly (whether through his
spouse, child or parent, other legal entity or otherwise): own, manage, operate,
join, control, participate in, invest in, or otherwise be connected with, in any
manner, whether as an officer, director, employee, partner, investor,
shareholder, consultant, lender or otherwise, any business entity which is
engaged in, or is in any way related to or competitive with the business of
Avnet, provided, however, notwithstanding the foregoing Paget shall not be
prohibited from owning, directly or indirectly, up to 5% of the outstanding
equity interests of any company or entity the stock or other equity interests of
which is publicly traded on a national securities exchange or on the NASDAQ
over-the-counter market.

3.3 Non-Solicitation. Paget further agrees that he will not, at any time while
employed by Avnet or any subsidiary, division or operating unit of Avnet and for
a period of two (2) years after the termination of employment with Avnet,
without the written consent of an officer authorized to act in the matter by the
Board of Directors of Avnet, directly or indirectly, on Paget’s behalf or on
behalf of any person or entity, induce or attempt to induce any employee of
Avnet or any subsidiary or affiliate of Avnet (collectively the “Avnet Group”)
or any individual who was an employee of the Avnet Group during the one (1) year
prior to the date of such inducement, to leave the employ of the Avnet Group or
to become employed by any person other than members of the Avnet Group or offer
or provide employment to any such employee.

4. Definitions:

The words and phrases set forth below shall have the meanings as indicated:

4.1 Confidential Information. That confidential business information of Avnet,
whether or not discovered, developed, or known by Paget as a consequence of his
employment with Avnet. Without limiting the generality of the foregoing,
Confidential Information shall include information concerning customer identity,
needs, buying practices and patterns, sales and management techniques, employee
effectiveness and compensation information, supply and inventory techniques,
manufacturing processes and techniques, product design and configuration, market
strategies, profit and loss information, sources of supply, product cost, gross
margins, credit and other sales terms and conditions. Confidential Information
shall also include, but not be limited to, information contained in Avnet’s
manuals, memoranda, price lists, computer programs (such as inventory control,
billing, collection, etc.) and records, whether or not designated, marked or
otherwise identified by Avnet as Confidential Information.

4.2 Developments. Those inventions, discoveries, improvements, advances,
methods, practices and techniques, concepts and ideas, whether or not
patentabIe, relating to Avnet’s present and prospective activities and products.

5. Developments, Confidential Information and Related Materials:

5.1 Assignment of Developments. Any and all Developments developed by Paget
(acting alone or in conjunction with others) during the period of Paget’s
employment hereunder shall be conclusively presumed to have been created for or
on behalf of Avnet (or Avnet’s subsidiary or affiliate for which Paget is
working) as part of Paget’s obligations to Avnet hereunder. Such Developments
shall be the property of and belong to Avnet (or Avnet’s subsidiary or affiliate
for which Paget is working) without the payment of consideration therefor in
addition to Paget’s compensation hereunder, and Paget hereby transfers, assigns
and conveys all of Paget’s right, title and interest in any such Developments to
Avnet (or Avnet’s subsidiary or affiliate for which Paget is working) and agrees
to execute and deliver any documents that Avnet deems necessary to effect such
transfer on the demand of Avnet.

5.2 Restrictions on Use and Disclosure. Paget agrees not to use or disclose at
any time after the date hereof, except with the prior written consent of an
officer authorized to act in the matter by the Board of Directors of Avnet, any
Confidential Information which is or was obtained or acquired by Paget while in
the employ of Avnet or any subsidiary or affiliate of Avnet, provided, however,
that this provision shall not preclude Paget from (i) the use or disclosure of
such information which presently is known generally to the public or which
subsequently comes into the public domain, other than by way of disclosure in
violation of this Agreement or in any other unauthorized fashion, or
(ii) disclosure of such information required by law or court order, provided
that prior to such disclosure required by law or court order Paget will have
given Avnet three (3) business days’ written notice (or, if disclosure is
required to be made in less than three (3) business days, then such notice shall
be given as promptly as practicable after determination that disclosure may be
required) of the nature of the law or order requiring disclosure and the
disclosure to be made in accordance therewith.

5.3 Return of Documents. Upon termination of Paget’s employment with Avnet,
Paget shall forthwith deliver to the Chief Executive Officer of Avnet all
documents, customer lists and related documents, price and procedure manuals and
guides, catalogs, records, notebooks and similar repositories of or containing
Confidential Information and/or Developments, including all copies then in his
possession or control whether prepared by him or others.

6. Miscellaneous:

6.1. Consent to Arbitration. Except for the equitable relief provisions set
forth in Section 6.2 below, Avnet and Paget agree to arbitrate any controversy
or claim arising out of this Agreement or otherwise relating to Paget’s
employment or the termination of employment or this Agreement, in accordance
with the provisions of the Mutual Agreement to Arbitrate Claims, a copy of which
is annexed hereto as Exhibit A.

6.2 Equitable Relief. Paget acknowledges that any material breach of any of the
provisions of Sections 3 and/or 5 would entail irreparable injury to Avnet’s
goodwill and jeopardize Avnet’s competitive position in the marketplace or
Confidential Information, or both, and that in addition to Avnet’s other
remedies, Paget consents and Avnet shall be entitled, as a matter of right, to
an injunction issued by any court of competent jurisdiction restraining any
breach of Paget and/or those with whom Paget is acting in concert and to other
equitable relief to prevent any such actual, intended or likely breach.

6.3 Survival. The provisions of Sections 3.2, 3.3, 4, 5, and 6 shall survive the
termination of Paget’s employment hereunder.

6.4 Interpretation. If any court of competent jurisdiction or duly constituted
arbitration panel shall refuse to enforce any or all of the provisions hereof
because they are more extensive (whether as to geographic scope, duration,
activity, subject or otherwise) than is reasonable, it is expressly understood
and agreed that such provisions shall not be void, but that for the purpose of
such proceedings and in such jurisdiction, the restrictions contained herein
shall be deemed reduced or limited to the extent necessary to permit enforcement
of such provisions.

6.5 Succession. This Agreement shall extend to and be binding upon Paget, his
legal representatives, heirs and distributees and upon Avnet, its successors and
assigns.

6.6 Entire Agreement. This Agreement and the Exhibits hereto contain the entire
agreement of the parties with respect to their subject matter and no waiver,
modification or change of any provisions hereof shall be valid unless in writing
and signed by the parties against whom such claimed waiver, modification or
change is sought to be enforced.

6.7 Waiver of Breach. The waiver of any breach of any term or condition of this
Agreement shall not be deemed to constitute a waiver of any other term or
condition of this Agreement.

6.8 Notices. All notices pursuant to this Agreement shall be in writing and
shall be given by registered or certified mail, or the equivalent, return
receipt requested, addressed to the parties hereto at the addresses set forth
above, or to such address as may hereafter be specified by notice in writing in
the same manner by any party or parties.

6.9 Headings. Except for the headings in Section 4, the headings of the sections
and subsections are inserted for convenience only and shall not be deemed to
constitute a part hereof or to affect the meaning thereof.

IN WITNESS WHEREOF, parties have executed this Agreement effective as of the day
and year first above written.

AVNET, INC.

By: /s/ Roy Vallee
Title: Chief Executive Officer


/s/ John Paget

JOHN PAGET


1

EXHIBIT A

MUTUAL AGREEMENT TO ARBITRATE CLAIMS

I recognize that differences may arise between Avnet, Inc. (“the Company”) and
me during or

following my employment with the Company, and that those differences may or may
not be related to my employment. I understand and agree that by entering into
this Agreement to Arbitrate Claims (“Agreement”). I anticipate gaining the
benefits of a speedy, impartial dispute-resolution procedure.

Except as provided in this Agreement, the Federal Arbitration Act shall govern
the interpretation, enforcement and all proceedings pursuant to this Agreement.
To the extent that the Federal Arbitration Act is inapplicable, applicable state
law pertaining to agreements to arbitrate shall apply.

I understand that any reference in this Agreement to the Company will be a
reference also to all divisions, subsidiaries and affiliates of the Company.
Additionally, except as otherwise provided herein, any reference to the Company
shall also include all benefit plans; the benefit plans’ sponsors, fiduciaries,
administrators, affiliates; and all successors and assigns of any of them.

CLAIMS COVERED BY THE AGREEMENT

The Company and I mutually consent to the resolution by arbitration of all
claims or controversies (“claims”), whether or not arising out of my employment
(or its termination), which the Company may have against me or that I may have
against the Company or against its officers, directors, employees or agents in
their capacity as such or otherwise. The claims covered by this Agreement
include, but are not limited to, claims for wages or other compensation due;
claims for breach of any contract or covenant (express or implied); tort claims;
claims for discrimination and harassment (including, but not limited to, race,
sex, sexual orientation, religion, national origin, age, marital status, medical
condition, handicap or disability); claims for benefits (except where an
employee benefit or pension plan specifies that its claims procedure shall
culminate in an arbitration procedure different from this one); and claims for
violation of any federal, state, or other governmental law, statute, regulation,
or ordinance, except claims excluded in the section entitled “Claims Not Covered
by the Agreement.”

Except as otherwise provided in this Agreement, both the Company and I agree
that neither of us shall initiate nor prosecute any lawsuit or administrative
action (other than an administrative charge of discrimination) in any way
related to any claim covered by this Agreement.

CLAIMS NOT COVERED BY THE AGREEMENT

Claims I may have for workers’ compensation or unemployment compensation
benefits are not covered by this Agreement.

Also not covered are claims by the Company for injunctive and/or other equitable
relief including, but not limited to, claims for injunctive and/or other
equitable relief for unfair competition and/or the use and/or unauthorized
disclosure of trade secrets or confidential information, as to which I
understand and agree that the Company may seek and obtain relief from a court of
competent jurisdiction.

REQUIRED NOTICE OF ALL CLAIMS AND STATUTE OF LIMITATIONS

The Company and I agree that the aggrieved party must give written notice of any
claim to the other party within one (1) year of the date the aggrieved party
first has knowledge of the event giving rise to the claim; otherwise the claim
shall be void and deemed waived even if there is a federal or state statute of
limitations which would have given more time to pursue the claim.

Written notice to the Company, or its officers, directors, employees or agents,
shall be sent to its President at the Company’s then-current address. I will be
given written notice at the last address recorded in my personnel file.

The written notice shall identify and describe the nature of all claims asserted
and the facts upon which such claims are based. The notice shall be sent to the
other party by certified or registered mail, return receipt requested.

DISCOVERY

Each party shall have the right to take the deposition of one individual and any
expert witness designated by another party. Each party also shall have the right
to propound requests for production of documents to any party.

Additional discovery may be had only where the panel of arbitrators selected
pursuant to this Agreement so orders, upon a showing of substantial need.

At least thirty (30) days before the arbitration, the parties must exchange
lists of witnesses, including any expert, and copies of all exhibits intended to
be used at the arbitration.

SUBPOENAS

Each party shall have the right to subpoena witnesses and documents for the
arbitration.

ARBITRATION PROCEDURES

The Company and I agree that, except as provided in this Agreement, any
arbitration shall be in accordance with the then-current Model Employment
Arbitration Procedures of the American Arbitration Association (“AAA”) before a
panel of three arbitrators who are licensed to practice law in the state where
the arbitration is to take place (“the Panel”). The arbitration shall take place
in or near the city in which I am or was last employed by the Company.

The Panel shall apply the substantive law (and the law of remedies, if
applicable) of the state in which the claim arose, or federal law, or both, as
applicable to the claim(s) asserted: The Federal Rules of Evidence shall apply.

The Panel, and not any federal, state, or local court of agency, shall have
exclusive authority to resolve any dispute relating to the interpretation,
applicability, enforceability or formation of this Agreement, including but not
limited to any claim that all or any part of this Agreement is void or voidable.
The Panel shall render an award and opinion in the form typically rendered in
labor arbitrations. The arbitration shall be final and binding upon the parties.

The Panel shall have jurisdiction to hear and rule on pre-hearing disputes and
is authorized to hold pre-hearing conferences by telephone or in person, as the
Panel deems necessary. The Panel shall have the authority to entertain a motion
to dismiss and/or a motion for summary judgment by any party and shall apply the
standards governing such motions under the Federal Rules of Civil Procedure.

Either party, at its expense, may arrange for and pay the cost of a court
reporter to provide a stenographic record of proceedings.

ARBITRATION FEES AND COSTS

The Company and I shall equally share the fees and costs of the Panel. Each
party shall pay for its own costs and attorneys’ fees, if any. However, if any
party prevails on a statutory claim that affords the prevailing party attorneys’
fees, or if there is a written agreement providing for fees, the Panel may award
reasonable fees to the prevailing party.

INTERSTATE COMMERCE

I understand and agree that the Company is engaged in transactions involving
interstate commerce and that my employment involves such commerce.

REQUIREMENTS FOR MODIFICATION OR REVOCATION

This Agreement to arbitrate shall survive the termination of my employment. It
can only be revoked or modified by a writing signed by me and an officer of the
Company that specifically states an intent to revoke or modify this Agreement.

SOLE AND ENTIRE AGREEMENT

This is the complete agreement of the parties on the subject of arbitration of
disputes, except for any arbitration agreement in connection with any pension or
benefit plan. This Agreement supersedes any prior or contemporaneous oral or
written understanding on the subject. No party is relying on any
representations, oral or written, on the subject of the effect, enforceability
or meaning of this Agreement, except as specifically set forth in this
Agreement.

CONSTRUCTION

If any provision of this Agreement is adjudged to be void or otherwise
unenforceable, in whole or in part, such adjudication shall not affect the
validity of the remainder of the Agreement.

CONSIDERATION

The promises by the Company and by me to arbitrate differences, rather than
litigate them before courts or other bodies, provide consideration for each
other.

NOT AN EMPLOYMENT AGREEMENT

This Agreement is not, and shall not be construed to create, any contract of
employment, express or implied. Nor does this Agreement in any way alter the
“at-will” status of my employment.

VOLUNTARY AGREEMENT

I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THIS AGREEMENT, THAT I UNDERSTAND ITS
TERMS, THAT ALL UNDERSTANDINGS AND AGREEMENTS BETWEEN THE COMPANY AND ME
RELATING TO THE SUBJENS COVERED IN THE AGREEMENT ARE CONTAINED IN IT, AND THAT I
HAVE ENTERED INTO THE AGREEMENT VOLUNTARILY AND NOT IN RELIANCE ON ANY PROMISES
OR REPRESENTATIONS BY THE COMPANY OTHER THAN THOSE CONTAINED IN THIS AGREEMENT
ITSELF.

I UNDERSTAND THAT BY SIGNING THIS AGREEMENT I AM GIVING UP MY RIGHT TO A

JURY TRIAL.

I FURTHER ACKNOWLEDGE THAT I HAVE BEEN GIVEN THE OPPORTUNITY TO DISCUSS THIS
AGREEMENT WITH MY PRIVATE LEGAL COUNSEL AND HAVE AVAILED MYSELF OF THAT
OPPORTUNITY TO THE EXTENT I WISH TO DO SO.

EMPLOYEE            AVNET, INC.

/s/ John Paget /s/ Roy Vallee
Signature of Employee            Signature of Authorized Company

Representative

John Paget            Chief Executive Officer
—— —
Print Name of Employee            Title of Representative

4/26/07 4/26/07
Date            Date

2